Beck, P. J.
Mrs. Gertrude Reynolds brought a libel for divorce against her husband, Edgar Reynolds, on the three grounds of cruel treatment, habitual intoxication, and adultery. The husband denied the alleged acts of cruel treatment, habitual intoxication, and adultery. The jury returned a verdict refusing a divorce; and the plaintiff made a motion for a new trial, which was overruled.
The rulings made in headnotes 1, 2, 4, 5, and 6 require no elaboration.
The remaining ground of the motion for a new trial is based upon the alleged fact that one of the jurors, after having been empaneled and after having heard a part of the evidence in the case, read an article in a daily newspaper published in the city where the trial took place, which contained comments upon the case on trial, and which, it is contended, ridiculed the plaintiff’s grounds for divorce, intimating that the same were frivolous, etc. The alleged fact of the juror’s having read this article is not proved by competent evidence. In reference to this ground, the plaintiff *210made an affidavit deposing that the knowledge of the occurrence came to her after the rendition of the verdict, but she does not state affirmatively that the juror did read the article. One of the counsel for plaintiff also made an affidavit deposing that “he learned subsequently to the rendition of the verdict that the juror had read the article in the Savannah Press of December 3rd, which is attached to the amended motion, and that another juror had heard the same talked about; that he did not' have the means or opportunity of learning these facts until after the rendition of the verdict.” This affidavit does not contain affirmative proof that the two jurors read the article or heard the same talked about; the source of the attorney’s information is not given, and apparently he based his conclusion that the article had been read, as charged, upon purely hearsay evidence.

Judgment affirmed.


All the Justices concur, except